Mr. Justice Carnes delivered the opinion of the court. 3. Instructions, § 151*—when properly refused. It is not error to refuse to give instructions already given in effect. 4. Partnership, § 246*—what evidence is competent to show liability as partner. A person’s statement that he had an interest in a certain business and that of his supposed partner in his presence as to their partnership, and the latter’s acts in advertising and conducting. the business in the partnership name, held competent evidence to show such person’s liability as a partner, in an action to recover against such person, as a partner, for goods sold and delivered.